ORDER

PER CURIAM.
Joseph Poett (“Poett”) appeals from a denial of his petition to have a May 7, 2001, arrest for stalking expunged from his record. In his sole point on appeal, Poett claims that the trial court erred in failing to grant his petition to expunge the arrest because he met all the requirements of section 610.122.1
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000 unless otherwise noted